Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-15-00341-CV

                    BEXAR COUNTY CIVIL SERVICE COMMISSION,
                                   Appellant

                                                 v.

                                     Carmella GUERRERO,
                                            Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-08758
                         Honorable Antonia Arteaga, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s judgment is affirmed.
Costs of appeal are assessed against appellant, Bexar County Civil Service Commission.

       SIGNED August 17, 2016.


                                                  _____________________________
                                                  Jason Pulliam, Justice